FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

HEDELITO TRINIDAD Y GARCIA,           
               Petitioner-Appellee,           No. 09-56999
                v.                              D.C. No.
MICHAEL BENOV, Warden,                      2:08-cv-07719-
Metropolitan Detention Center-Los              MMM-CW
Angeles,                                        ORDER
            Respondent-Appellant.
                                      
                   Filed February 28, 2011


                           ORDER

KOZINSKI, Chief Judge:

   Upon the vote of a majority of nonrecused active judges, it
is ordered that this case be reheard en banc pursuant to Circuit
Rule 35-3.

  Judge Murguia did not participate in the deliberations or
vote in this case.




                             3097